In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-20-00121-CR
                               NO. 09-20-00123-CR
                               NO. 09-20-00124-CR
                               __________________

                            ZIYON JONES, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

              On Appeal from the Criminal District Court 2
                          Dallas County, Texas
         Trial Cause Nos. F-1815326-I, F-1815327-I, F-1900227-I
__________________________________________________________________

                          MEMORANDUM OPINION

      When a trial court deprives the defendant of his right to testify, it has deprived

the defendant of rights that are guaranteed under both the United States and Texas

Constitutions. 1 In this case, in a punishment hearing conducted jointly in Ziyon




      1
       U.S. CONST. amends. V, VI, and XIV; Tex. Const. art. I, § 10; see also Rock
v. Arkansas, 483 U.S. 44, 49 (1987) (identifying the Fifth, Sixth, and Fourteenth
Amendments as the source of the federal right to testify); Ex parte Scott, 541 S.W.3d
                                         1
Jones’ three cases, Jones informed the trial court two times that he would like to

testify. Yet after Jones asked the trial court whether he could testify, the trial court

failed to explain to Jones that he had that right. It also did not protect the

constitutional right Jones had as a defendant to control his own defense. Here, after

Jones informed the trial court he would like to testify, the trial court asked Jones’

attorney whether there was “any legal reason why sentence should not be imposed?”

Jones’ attorney answered: “No, Your Honor.” Then, the trial court pronounced

sentence, assessing Jones’ punishment at twenty-five years in prison for each of his

convictions for aggravated robbery.

       A defendant’s loss of the right to testify in his own defense is incompatible

with the rights defendants have under the United States Constitution to control their

own defense.2 For that reason, on records that show the trial court failed to protect

the defendant’s right to testify, the error is treated as structural error when the

defendant appeals given the trial court’s failure to discharge the duty it has to protect

a constitutional right that defendants enjoy that allow them to control their own

defense. 3




104, 117 n.13 (Tex. Crim. App. 2017) (noting that under the Texas Constitution, the
accused has “the right of being heard by himself or counsel, or both”).
      2
        See Weaver v. Massachusetts, 137 S.Ct. 1899, 1908 (2017).
      3
        McCoy v. Louisiana, 138 S.Ct. 1500, 1512 (2018); Johnson v. State, 169
S.W.3d 223, 232 (Tex. Crim. App. 2005).
                                         2
      On appeal, the State concedes there was error in the consolidated punishment

hearing conducted in the trial court in cause numbers F-1815326-I, F-1815327-I, and

F-1900227-I. And because the error is structural, Jones need not prove he was

harmed to obtain the relief he seeks in his appeal, a new punishment hearing in the

three cases he appealed. 4

      We hold Jones is entitled to a new hearing on punishment in trial court cause

numbers F-1815326-I, F-1815327-I, and F-1900227-I. For that reason, we vacate

Jones’ sentences on those three cases, and we remand the three cases to the trial court

for further proceedings consistent with the Court’s opinion.

      REVERSED AND REMANDED.



                                                     _________________________
                                                          HOLLIS HORTON
                                                               Justice

Submitted on May 27, 2021
Opinion Delivered August 25, 2021
Do Not Publish

Before Golemon, C.J., Horton and Johnson, JJ.




      4
       Johnson, 169 S.W.3d at 231 (explaining that had a trial or appellate court, in
the face of a timely and proper request to testify arbitrarily denied the defendant of
his right to testify, “the error would clearly be reversible without a showing of
harm”).
                                          3